                Case 1:18-cv-02340-RJL Document 91 Filed 05/15/19 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA, et al.,

                          Plaintiffs,
                                                                  Civil Action No. 1:18-cv-02340-RJL
           v.

    CVS HEALTH CORPORATION; and                                   Hon. Richard J. Leon
    AETNA INC.,

                          Defendants.

                CVS’S MOTION TO RESCHEDULE THE TUNNEY ACT HEARING

           Counsel for CVS Health Corp. (“CVS”) in this matter, Enu Mainigi and Craig Singer, are

also counsel for CVS in a case in Texas that is scheduled for a jury trial beginning on June 3,

2019.1 The trial conflicts with the June 4-6 dates the Court recently set for the hearing on the

government’s Motion for Entry of Final Judgment. CVS respectfully asks the Court’s

indulgence to postpone the hearing until a mutually convenient date after the Texas trial, which

is expected to conclude no later than June 21, 2019.

           CVS has conferred with the government and amici curiae regarding this motion and none

oppose. The government does not oppose the motion, provided that the parties and the Court can

find a mutually agreeable date. The government has indicated that its counsel has conflicts

during the week of June 24. Consumer Action and U.S. PIRG do not oppose the motion. The

AIDS Healthcare Foundation takes no position. The American Medical Association takes no

position, except that if a postponement is granted, the AMA would require postponement to the

week of July 8 or later due to Professor Sood’s previous commitments and the July 4 holiday.




1
    State of Texas ex rel. Winkelman et al. v. CVS Health Corp., No. D-1-GV-14-000388 (Trav. Cnty Dist. Ct.).
            Case 1:18-cv-02340-RJL Document 91 Filed 05/15/19 Page 2 of 3



          CVS and undersigned counsel recognize the importance of this Tunney Act hearing and

are reluctant to request this postponement, but CVS does not wish to proceed in such an

important matter without the benefit of its lead counsel. CVS and undersigned counsel also, of

course, equally recognize that the Court may be disinclined to change the date, and in that

circumstance CVS will make alternative arrangements and be fully prepared to proceed on

June 4.



Dated: May 15, 2019                              Respectfully submitted,

                                                 /s/ Enu A. Mainigi
                                                 Enu A. Mainigi (D.C. Bar No. 454012)
                                                 Craig D. Singer (D.C. Bar No. 445362)
                                                 Jonathan B. Pitt (D.C. Bar No. 479765)
                                                 WILLIAMS & CONNOLLY LLP
                                                 725 12th Street, N.W.
                                                 Washington, D.C. 20005
                                                 Tel.: (202) 434-5000
                                                 Fax: (202) 434-5029
                                                 Email: emainigi@wc.com

                                                 Michael G. Cowie (D.C. Bar No. 432338)
                                                 Rani A. Habash (D.C. Bar No. 981388)
                                                 Michael H. McGinley (D.C. Bar No. 1006943)
                                                 DECHERT LLP
                                                 1900 K Street, N.W.
                                                 Washington, DC 20006
                                                 Tel.: (202) 261-3300
                                                 Fax: (202) 261-3333
                                                 Email: mike.cowie@dechert.com

                                                 Counsel for CVS Health Corporation




                                                2
          Case 1:18-cv-02340-RJL Document 91 Filed 05/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Benjamin W. Graham, hereby certify that on May 15, 2019, I caused a copy of the

foregoing document to be filed with the Court using the CM/ECF system, to be served upon

Plaintiffs United States of America, State of California, State of Florida, State of Hawaii and

State of Washington via the CM/ECF system, and to be served upon Plaintiff State of Mississippi

by mailing the documents electronically to its duly authorized legal representative:


Counsel for State of Mississippi:
Crystal Utley Secoy
Consumer Protection Division
Mississippi Attorney General’s Office
P.O. Box 22947
Jackson, Mississippi 39225
Phone: (601) 359-4213
cutle@ago.state.ms.us



                                                 /s/ Benjamin W. Graham
                                                 Benjamin W. Graham
                                                 WILLIAMS & CONNOLLY LLP
                                                 725 12th Street, N.W.
                                                 Washington, D.C. 20005
                                                 Tel.: (202) 434-5000
                                                 Fax: (202) 434-5029
                                                 Email: bgraham@wc.com




                                                 3
